Citation Nr: 0948993	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  03-24 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether a request for a waiver for recovery of an overpayment 
of pension benefits in the calculated amount of $6,375 was 
timely filed. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appellant served on active duty from September 1942 to 
November 1945.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a June 2002 rating decision of the 
Committee on Waivers and Compromises (Committee) at the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  In that decision, the Committee denied 
the appellant's request for a waiver for recovery of an 
overpayment of pension benefits in the calculated amount of 
$6,375, on the basis that his request was not timely filed.  

In May 2006, the Board remanded the matter to afford the 
appellant the opportunity to attend a hearing in connection 
with his appeal, as he had requested.  In May 2007, the 
appellant testified before the Committee at the RO.  A 
transcript of that hearing is of record.  

The appeal is REMANDED to the RO.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to 38 C.F.R. § 20.700, a hearing on appeal before 
the Board will be granted if an appellant expresses a desire 
for one.

The Veteran was scheduled for a Travel Board hearing before a 
Veterans Law Judge on July 21, 2009.  The Veteran failed to 
appear for this hearing.  In a subsequent July 2009 
correspondence, the Veteran informed the Board that he was 
unable to attend due to an acute illness and requested that 
the Travel Board hearing be rescheduled.  In November 2009, 
the undersigned Veterans Law Judge granted the Veteran's 
motion to reschedule his hearing.  Because Travel Board 
hearings are scheduled by the RO, the Board is remanding the 
case for that purpose.  See 38 C.F.R. § 20.704(a) (2009).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

The RO should schedule the Veteran for 
a Travel Board hearing before a Member 
of the Board as soon as it may be 
feasible.  The RO should send notice of 
the scheduled hearing to the Veteran 
and his representative, a copy of which 
should be associated with the claims 
file.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


 
